Hill, C. J.
On the trial of one charged with a violation of a city ordinance, in having on hand intoxicating liquors for the purpose of illegal sale, proof that the accused received money from another person, accompanied by a request to procure whisky for the latter, and thereafter went off, and in a short time returned and delivered a bottle of whisky to that person, would east on the accused the onus of showing where, how, and from whom he got the whisky. This burden would be successfully carried by the accused if, in eorroboration of his own statement, he proved by an unimpeachod witness that he had in fact bought the whisky from another person and paid him for it. Grant v. State, 87 Ga. 265 (13 S. E. 554) ; Mach v. State, 110 Ga. 546 (42 S. E. 776) ; Gaskins v. State, 127 Ga. 51 (55 S. E. 1045). Judgment reversed.